Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 27, 2019

                                    No. 04-18-00988-CR

                                   Francisco L. ROBLES,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR4228
                         Honorable Joey Contreras, Judge Presiding

                                          ORDER

       In accordance with the opinion issued this date, this appeal is DISMISSED. Appellant’s
motion filed February 19, 2019 is DENIED AS MOOT.

       It is so ORDERED on March 27, 2019.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court